Case 1:19-mc-20337-UNA Document 1 Entered on FLSD Docket 01/24/2019 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                   NO:
                     ,
  IN RE: $805,095.20 IN UNITED STATES
  AND OTHER CURRENCIES SEIZED AT
 .MIAMI INTERNATIONAL AIRPORT ON
  NOVEMBER 1, 2018,                                                           JAN 24 2019
                                                                                ANGELA E. NOBLE
                           Defendant. .                                      · CLERK U.S. DIST. CT.
                                                                               S. D. OF FLA. - MIAMI




                             AGREED MOTION TO ENLARGE TIME
                               IN WHICH TO FILE COMPLAINT

           The United States of America ("Plaintiff'), by and through its undersigned attorney files

  this Agreed Motion To Enlarge Time In Which To File Complaint and respectfully shows unto the

  Court:

           1.     On or about November 1, 2018, $805,095.20 in United States and other currencies
                                                                                             I
  was seized by Customs and Border Protectio? ("CBP") officers, from one Manuel Ortega at Miami

  International Airport.

           2.     Ortega was ·given information about how to follow-up on the seizure.                 On

  November 16, 2018, the Office of Fines, Penalties and Forfeitures received correspondence from

 ·Peter Quinter of GrayRobinson stating he was "retained to represent the owner of the money seized

  by CBP, Prime Trust Fin;mcial Corp. Ltd. which was being transported by Manuel Ortega from

  Jamaica to the United States."

           3.     Notice of the seizure was thereafter sent to Mr. Quinter and on November 29, 2018,

  Fines, Penalties and Forfeitures received a CAPRA       Electio~   of Proceedings form signed by
       .                                       \
  Richard Chang as the Chief Operating Officer of Prime Trust Financial Corp. Ltd.("Prime Trust")
        Case 1:19-mc-20337-UNA Document 1 Entered on FLSD Docket 01/24/2019 Page 2 of 4




                            )

          requesting that CBP refer the case for judicial action.

                 4.        Counsel for CBP received the claim, reviewed it and transmitted it to the Office of

          the United States Attorney on or about January 10, 2019.

                 5.        Pursuant to 18 U.S.C. § 983(a)(3)(A), the government is required to file a complaint

          for forfeiture 90 days afte_r a claim has been filed and, if no complaint or indictment Is filed, to

          release the property. The statute also provides that the court may extend the time in which a

          complaint may be filed, for good cause shown or by agreement of the parties. 1

                 6.        The deadline for filing a complaint in the above described matter is February 27,

          2019, ninety days from the time that Fines, Penalties and Forfeitures received Prime Trust's claim.

                 7.        At the end of the day on December 21, 2018, the appropriations 'act that had been

          funding the Department of Justice expired and appropriations to the Department lapsed. The

          Department does not know when funding will be restored by Congress.

                 8.        Absent an appropriation, Assistant United States Attorneys are prohibited from
                                                                                                       '
          working, even on a voluntary basis, on civil matters e:x;cept in very limited circumstances,
                                                              )

          including "emergencies involving the safety of human life or the protection of property." 31

          u.s.c. § 1342.

'   \



                 1
                      18 U.S.C. § 983(a)(3)(A) reads:
                          Not later than 90 days after a claim has been filed, the Government
                          shall file a complaint for forfeiture in the manner set forth in the
                          Supplemental Rules for Certain Admiralty and Maritime Claims or
                          return the property pending the filing of a complaint, except that a
                          court in the district in which the complaint will be filed may extend
                          the period for filing a complaint for good cause shown or upon
                          agreement of the parties.
Case 1:19-mc-20337-UNA Document 1 Entered on FLSD Docket 01/24/2019 Page 3 of 4




                                                                                           '
          9.    \ Undersigned counsel respectfully submits that the instant matter does not constitute

  an emergency "involving the safety of human life or the protection of property." Moreover,

  agents and officers who might otherwise be tasked wi_th gathering information and/or assisting

  with the preparation of a civil forfeiture complaint or approving any settlement that might be
                                      '
 · reached, are similarly unavailable due to the lapse in appropriations.

          10.     Undersigned counsel would have had from January 11, 2019 through and including
                                                                                               .,
                                                                                                    I


  February 27, 2019, a period of forty-eight days in which to file a forfeiture complaint or take other

  appropriate action. Undersigned counsel'therefore seeks a period of forty-eight days, from the

  first business day that the lapse in appropriations ceases, to take action pursuant to18 U.S.C. §

  983(a)(3)(A).

          11.     Undersigned counsel has communicated with Peter Quinter, counsel for Prime

  Trust, who indicates that he agrees to the requested relief.

          WHEREFORE, it is prayed, that the Agreed Motion To Enlarge Time In Which To File

  Complaint, be granted.

                                                        Respectfully submitted,

                                                        ARIANA FAJARDO ORSHAN
                                                        UNITED STATE~A~Y
                                                             ~Jt/.                     .
                                                 By:    s/Alison W Lehr
                                                        Alison W. Lehr
                                                        Assistant United States Attorney
                                                        FL Bar 444537/WA Bar 15813
                                                        99 NE 4TH Street, 7th Floor
                                                        Miami, Florida 33132-2111
                                                        Tel. No. (305) 961-9176
                                                        Fax No. (305) 536-7255
                                                        Alison.Lehr@usdoj.gov
Case 1:19-mc-20337-UNA Document 1 Entered on FLSD Docket 01/24/2019 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on January 24, 2019, I sent the instant motion to Peter Quinter,

  counsel for Prime
                .,  Trust Financial Corp. Ltd. through electronic mail, at Peter.Quinter@Gray:-

  Robinson.com.


                                                    s/Alison W Lehr
                                                    Alison W. Lehr
                                                    Assistant United States Attorney
